DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, et al. (KR 101510656 B1).
Park discloses a headrest airbag 130 of a vehicle having a seat 100 the seat comprising a seatback, a headrest 110 and a headrest stay 138 extending between the seatback and headrest and configured to keep the headrest supported by the seatback, the headrest airbag 130 comprising an inflator 137 positioned within the seatback, connected to the headrest stay and configured to supply gas through the headrest stay; and an airbag cushion 130 positioned within the headrest and configured to inflate and unfold outside the headrest when the gas from the inflator is supplied thereto through the headrest stay. The headrest stay 138 has a tubular shape containing an empty inner space, and the inflator 137 is connected to an end of the headrest stay and configured to supply the gas into the airbag cushion through the empty inner space of the headrest stay. The airbag cushion 130 includes a first airbag cushion positioned at a side portion or an upper portion of the headrest, and the first airbag cushion is configured to expand and unfold toward a front surface of the headrest when supplied with the gas from the inflator, as shown in Figure 3. The airbag cushion is positioned at two side portions and an upper portion of the headrest, and the airbag cushion is configured to expand and unfold toward a front surface of the headrest when supplied with the gas from the inflator, as shown in Figure 3.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinton (CN 106467081 A).
Vinton discloses a headrest airbag 20 of a vehicle having a seat 10 the seat comprising a seatback, a headrest 18 and a headrest stay 50 extending between the seatback and headrest and configured to keep the headrest supported by the seatback, the headrest airbag 20 comprising an inflator 26 positioned within the seatback, connected to the headrest stay and configured to supply gas through the headrest stay; and an airbag cushion 20 positioned within the headrest and configured to inflate and unfold outside the headrest when the gas from the inflator is supplied thereto through the headrest stay. The headrest airbag of claim further comprises a connecting joint via 54 coupled between the inflator and the headrest stay. The headrest airbag further comprises a connector 56 connected to the headrest stay 50 within the headrest, wherein the airbag cushion 20 is coupled to the connector, and the gas from the inflator 26 is supplied to the airbag cushion through the headrest stay 50 and the connector 56.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (KR 101510656 B1) in view of Zhang (CN 205652092 U).
Park teaches the claimed invention except for the headrest including a stitch portion.  Zhang teaches a vehicle seat 10 comprising headrest 12 including a stitch portion positioned on a front surface of the headrest and extending along an edge of the headrest. Based on the teachings of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Park to have a stitch portion to facilitate an opening upon deployment of the headrest airbag.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (KR 101510656 B1) in view of Song (10,556,563).


Park teaches the claimed invention except for an inner tether extending between the outer panel and the inner panel of the headrest airbag.  Song teaches a headrest airbag 200 comprising an inner tether 220 extending between the outer panel and the inner panel of the airbag. Based on the teaching of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest airbag to include an inner tether to provide control of the airbag during deployment.

Allowable Subject Matter
Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616